Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/13/2019, 06/30/2020, and 06/30/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5, 7, 14, and 16 recite “the at least other one of the fins is an inboard-most one of the fins”. It is unclear whether the invention has one inboard-most fin or several inboard-most fins. The claim does not provide a discernible boundary for the limitation “inboard-most”, and thus one of ordinary skill in the art would not be able to 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 10-11, 15-16, and 19-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,567,908 (Bordne et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, Bordne discloses an aircraft engine 10 (Figure 1) comprising a shaft, an engine casing, at least one bearing located between the shaft and the engine casing (turbine engine 10 has shafts 26, 28 [Col.4, L59-63], an engine casing, and bearing sump 32 [Col.6, L2,9,59] between shaft and engine casing; Figures 1-2), the engine casing defining a bearing cavity (32) containing the at least one bearing (abstract; Col.5, L1;  Figures 1-2), an air distribution system configured to inject compressed air to the bearing cavity to in use provide a sealing air flow entering the bearing cavity (pressurized air 90 flows through labyrinth seals [54, and 68], and then into bearing 

As to claim 2, Bordne discloses the gas turbine engine of claim 1, wherein at least another one of the fins extends from the one of the seal stator and the seal rotor at an angle being different than that of the at least one of the fins (the third fin from 60 extends at an angle that is different from the angle of the fin next to 60; Figures 2-3.)  

As to claim 6, Bordne discloses the gas turbine engine of claim 1, wherein at least another one of the fins extends perpendicularly from the one of the seal rotor and the seal stator (the third fin form 60 extends perpendicularly from the seal rotor; Figure 2.)  

As to claim 7, Bordne discloses the gas turbine engine of claim 6, wherein the at least other one of the fins is an inboard-most one of the fins (the second fin from 60 defines the inboard-most fin; Figure 2.)  

As to claim 10, Bordne discloses a labyrinth seal assembly (54; Figures 2-3) for sealing a bearing cavity (32; Col.6, L2, 9, 59), comprising: a seal rotor (56) securable to a rotatable shaft (26); and a seal stator (50/52) securable to a housing (36), one of the 

As to claim 11, Bordne discloses the labyrinth seal assembly of claim 10, wherein the fins extend from the seal rotor (Figures 2-3).  

As to claim 15, it is rejected as applied to claim 6 above.     

As to claim 16, it is rejected as applied to claim 7 above.     

As to claim 19, Bordne discloses a labyrinth seal assembly (54; Figures 2-3) for sealing a bearing cavity (32; Col.6, L2, 9, 59), comprising: a seal rotor (56) securable to a rotatable shaft (26); and a seal stator (50/52) securable to a housing (36), one of the seal rotor and the seal stator defining fins extending therefrom toward the other of the seal rotor and the seal stator, at least one of the fins extending from the one of the seal 

As to claim 20, Bordne discloses the labyrinth seal assembly of claim 19, wherein at least another one of the fins extends from the one of the seal rotor and the seal stator and toward the bearing cavity at an angle different than that of the at least one of the fins (the fin closer to 60 extends from the one of the seal rotor and the seal stator and toward the bearing cavity at an angle different than that of the second fin from 60; Figures 2-3.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,908 (Bordne et al) in view of US 2016-0258310 (Turner et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 3, Turner teaches it is known in the art to have labyrinth seal assembly where all fins extend in the angled upstream direction (Figure 3) to reduce leakage. It would have been obvious to one of ordinary skill in the art at the time the invention was 

As to claim 12, it is rejected as applied to claim 3 above.  

Claim(s) 4-5, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,908 (Bordne et al) in view of US 9,638,052 (Shorney). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 4, Shorney teaches a labyrinth seal assembly with one fin extends in an angled downstream direction relative to the sealing air flow to direct the flow. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the seal system of Bordne a fin extends in an angled downstream direction relative to the sealing air flow as taught by Shorney, since the claimed invention is merely a combination of known elements (such as having a fin extends in an angled downstream direction relative to the sealing air flow), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       

As to claim 5, Bordne discloses the gas turbine engine of claim 4, wherein the at least other one of the fins is an inboard-most one of the fins (the second fin from 60 defines the inboard-most fin; Figure 2.)  

As to claim 13, it is rejected as applied to claim 4 above.   

As to claim 14, it is rejected as applied to claim 5 above.   

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,908 (Bordne et al) in view of US 9,057,279 (Lotfi et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 8, Bordne discloses the gas turbine engine of claim 1, wherein the at least one of the fins defines an angle ranging from 30 to 45 degrees with a face of the one of the seal rotor and the seal stator from which the at least one of the fins protrudes (the first fin from 60 defines an angle with the face of the seal rotor; Figure 2.)  
	Lotfi teaches a labyrinth seal system with fin angled between 10 to 70 degrees, preferably 45 degrees, away from radial direction to obtain disruption and recirculation of leakage flow (Col.3, L8-12). That is, the fin is angled 20 to 80 degrees with respect to longitudinal axis, and the claimed limitation falls within this range. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the angled fin of Bordne with an angled fin having an angle ranging from 30 to 45 degrees, with the face of the one of the seal rotor and the seal stator, for 


As to claim 17, it is rejected as applied to claim 8 above.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,908 (Bordne et al) in view of US 9,022,390 (Amador). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 9, Amador teaches a labyrinth seal assembly with radial protrusion 46, which is axially offset from the seal rotor and seal stator, as in Figure 2, to prevent any splash during operation. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Bordne a radial protrusion as taught by Amador, such that the radial protrusion is disposed on an inboard side of the labyrinth seal and secured to the one of the seal rotor and the seal stator, and 10the radial protrusion being axially offset from the other of the seal rotor and the seal stator. Since the claimed invention is merely a combination of known elements (such as having a radial protrusion), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       

As to claim 18, it is rejected as applied to claim 9 above

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675